Opinion issued September 19, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00915-CV
____________

SILVER INSPECTION SERVICES, INC., A/K/A SILVER/CIMS, L.L.C., 
Appellant

V.

LLOYD'S REGISTER TECHNICAL SERVICES, INC., LLOYD'S REGISTER
QUALITY ASSURANCE LTD., AND LLOYD'S REGISTER OF SHIPPING, 
Appellees



On Appeal from the 295th District Court
Harris County, Texas
Trial Court Cause No. 2002-24536



O P I N I O N
 Appellant has filed a motion to dismiss its appeal.  More than 10 days has
elapsed, and no objection has been filed.  No opinion has issued.  Accordingly, the
motion is granted, and the appeal is dismissed without prejudice.  Tex. R. App. P.
42.1(a)(2).
 All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Taft, Alcala, and Price.  (1)
Do not publish. Tex. R. App. P. 47.
1.    The Honorable Frank C. Price, former Justice, Court of Appeals, First
District of Texas at Houston, participating by assignment.